t c memo united_states tax_court residential management services trust robert hogue trustee petitioner v commissioner of internal revenue respondent michael t and leone r carey petitioners v commissioner of internal revenue respondent docket nos filed date r attributed to h and w gross_receipts and interest with respect to a_trust on the grounds that the trust was either a sham or a grantor_trust or on the ground that the assignment_of_income_doctrine applies r also claims that h and w failed to report certain nontrust items of income and overstated certain deductions r determined a sec_6662 i r c accuracy-related_penalty against h and w r determined that the trust understated income overstated deductions and is liable for an accuracy-related_penalty but r has orally moved to dismiss for lack of jurisdiction with respect to the trust on the ground that no proper person has petitioned the court on behalf of the trust ps claim that r bears the burden_of_proof -- - held trust income is attributed to h and w for the reasons stated by r held further h and w omitted nontrust income and overstated deductions held further h and w are liable for the accuracy-related_penalty under sec_6662 sec_4 held further r’s motion to dismiss for lack of jurisdiction will be granted held further ps bear the burden_of_proof robert hogue pro_se in docket no michael t carey pro_se in docket no jeremy l mcpherson for respondent memorandum findings_of_fact and opinion halpern judge these consolidated cases involve determinations by respondent of deficiencies in and penalties with respect to the federal_income_tax liabilities of the following taxpayers for the taxable calendar_year of in the following amounts penalty taxpayer ss deficiency sec_6662 a res mgmt svcs tr dollar_figure dollar_figure michael leone carey big_number these cases are related in that under various theories respondent believes that there is an identity between residential management services trust the trust and michael and leone carey the careys or individually michael or leone among other adjustments respondent would attribute the income of the trust to michael unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure issues for decision the principal issues we must decide are as follows whether we have jurisdiction to redetermine the deficiency and penalty determined by respondent with respect to the trust if so whether the trust omitted from its return certain gross_receipts and interest and overstated certain expenses if so whether the trust is subject_to an accuracy-related_penalty under sec_6662 whether the careys omitted from their return gross_receipts and interest reported by the trust and certain business receipts and overstated certain deductions whether the careys are liable for self-employment_tax for allocable to michael and are entitled to a related deduction on account of omitted earnings from self-employment whether the exemption and earned_income_credit claimed by the careys must be ' the amount of the careys’ liability for self-employment_tax and the amount of the deduction under sec_164 to which they are entitled are computational matters the resolution of which will depend upon our disposition of other issues since the careys have challenged that liability and deduction only on computational grounds we shall not further discuss those items q4e- reduced on account of any increase in their adjusted_gross_income and whether the careys are subject_to an accuracy- related penalty under sec_6662 findings_of_fact some facts have been stipulated and are so found the stipulation of facts filed by the parties along with accompanying exhibits is incorporated herein by this reference residence principal_place_of_business on the date the trust filed its petition in this case its principal_place_of_business was in redding california on the date the careys filed their petition in this case their residence was in bella vista california michael carey michael is a licensed occupational therapist during michael was the proprietor of two residential care facilities for developmentally disabled adults those two facilities were called sunshine residential program sunshine and rancho residential program rancho in addition during at least the first months of michael was obligated by contract to provide his services as a licensed occupational therapist to the trust that contract required michael to provide various services to the trust as needed at dollar_figure an hour by check dated this also is a computational matter and for the same reasons set forth supra note we shall not further discuss it - - date michael transferred dollar_figure from one of his proprietorship’s bank accounts to the trust’s bank account michael as the proprietor of rancho used equipment under lease to the trust carey return for the careys made a joint_return of federal_income_tax on form_1040 u s individual_income_tax_return the carey return that return shows the careys’ address as lawrence rd redding california attached to the carey return is a schedule c profit or loss from business sole_proprietorship the carey schedule c the carey schedule c reports michael’s income and expenses with respect to sunshine and rancho the income and expenses are reported under the cash_receipts_and_disbursements_method of accounting the carey schedule c reports gross_receipts expenses and net profits from the operation of sunshine and rancho as follows gross_receipts dollar_figure bxpenses car truck expense dollar_figure depreciation big_number employee benefit sec_220 mortgage interest big_number other interest legal prof services big_number property rental big_number supplies big_number taxes licenses big_number travel expense meals big_number utilities big_number wages big_number other expenses administrative fees big_number consultation fees big_number food big_number laundry big_number medical services big_number maintenance operations big_number phone business use of home big_number total dollar_figure net profit s16 the carey return shows a net_operating_loss_carryover of dollar_figure the return does not identify any income as having been received from the trust trust declaration the trust was created by a declaration of trust the trust declaration dated date in pertinent part the trust declaration provides as follows begin cover page this document is created under common_law right of contract in washington d c residential management services a_trust organization and or pure trust executed under the constitutional laws of the united_states of america end cover page declaration of irrevocable_trust this declaration of irrevocable_trust is created thi sec_24th day of may between contract administrators trust of washington d c hereinafter called the settlor and american common trust washington d c with mailing address of tempe arizona douglas j carpa trust officer hereinafter called the trustee who are legal entities holding full title not as individuals but collectively as the board under the name of residential management services and to collectively act as herein set forth and according to the inalienable common_law rights afforded to men the wisdom truth and good_faith of this was demonstrated when the congress of the united_states passed public law declaring as the year of the bible and for all persons to live by spiritual principles no matter what label one attaches to his faith in god first the settlor hereby irrevocable sic assigns conveys and gives to the trustee in trust the following property cash dollar_figure second the trustee shall open and maintain such bank accounts as necessary to receive and hold said financial property together with any additions thereto in trust for the use and benefit of the trust certificate holders certificate for trust certificate units issues as indicated below shasta enterprises trust certificate units fourth this agreement and trust created hereby shall be administered managed governed and regulated in all respects according to the applicable statutes of the uniform trustees’ powers act and the constitution of the united_states this trust shall be domiciled in the city of washington district of columbia this trust organization shall enjoy the benefits of the uniform commercial code adopted by the city of washington district of columbia in the following citations sec_28 territorial application of this subtitle parties’ power to choose applicable law and sec_28 performance or acceptance under reservation of rights sixth no bond for the faithful performance of duties shall be required of any trust manager under this agreement brighth no trust manager created by this agreement shall at anytime sic be held liable for any_action or default of any trust manager unless caused by the individual s own gross negligence or by commission of a willful act of breach of trust a successor-trustee may be appointed by a court of competent jurisdiction or by consensus with the trust managers and beneficiaries if the first trustee resigns with days notice in witness whereof the parties hereto have executed this agreement the day and year above written s s contract administrators trust american common trust settlor enrigue almodovar first trustee douglas j carpa trust officer recordation on date the trust declaration was recorded in maricopa county arizona fictitious business name certificate on date american common trust douglas j carpa trust officer filed in shasta county california a fictitious business name statement for the trust whose principal_place_of_business in california was shown as lawrence road redding ca employer_identification_number by notice dated date the internal_revenue_service assigned the trust an employer_identification_number that notice states that it is in respect to a telephone call and is addressed to the trust gaynor james g trustee california employer account statement by statement dated date the trust received a summary of its account with the employment development department state of california the statement is addressed james g gaynor trustee resignation of douglas j carpa on date douglas j carpa as trust officer for american common trust executed a document styled trustee resignation appointment of successor-trustee the resignation the resignation states that douglas j carpa tenders his -- - resignation on behalf of american common trust as trustee for the trust and that his final act as trustee is to name a successor--- trustee robert hogue the resignation provides that robert hogue must tender a letter of acceptance and that said letter of acceptance is the final act to transfer power both douglas j carpa and robert hogue signed the resignation which was notarized in maricopa county arizona douglas j carpa also signed a letter addressed to trustees of the trust stating that he tendered his resignation as trustee effective date robert hogue as trustee signed the letter accepting the resignation the first minutes of the residential management services trust the minutes dated date state that douglas j carpa settlor of the trust appoints robert hogue as legal trustee douglas j carpa signed the minutes as settlor and robert hogue signed as legal trustee trust return for michael made a return of federal_income_tax for the trust on form_1041 u s income_tax return for estates and trusts the trust return in the space on that return calling for the signature of a fiduciary or an officer representing a fiduciary michael signed his name and added manager attached to the trust return is a schedule c profit or loss from business sole_proprietorship the trust schedule c the trust schedule c refers to a sole_proprietorship westside residential whose principal business is shown as residential home care the trust schedule c reports gross_receipts of dollar_figure and expenses of dollar_figure including depreciation of dollar_figure for a net_loss of dollar_figure a schedule of depreciation shows that the trust owned five vehicles with a cost_basis of dollar_figure the depreciable_property the trust also reported interest of dollar_figure trust’s operations from date until date the trust maintained a bank account at north valley bank account no the trust account michael is shown on account documents as manager with respect to the trust and he is listed as a person with signature_authority with respect to the trust account he signed checks drawn on the account during commencement of respondent’s examinations gil akers is a revenue_agent employed by respondent mr akers was assigned to examine both the trust return and the carey return he conducted those examinations simultaneously mr akers’s initial contact with michael in connection with mr akers’s examination of the carey return was by letter to michael dated date to make an appointment to meet and discuss that examination mr akers’s initial contact with a representative of the trust in connection - - with mr akers’s examination of the trust return was by letter dated date to make an appointment to meet and discuss that examination opinion it burden_of_proof petitioners claim that respondent bears the burden_of_proof pursuant to sec_7491 respondent answers that sec_7491 is inapplicable to this case we agree with respondent in pertinent part rule a provides the burden_of_proof shall be upon the petitioner except as otherwise provided by statute in certain circumstances if a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax sec_7491 places the burden_of_proof on respondent see sec_7491 a interim rule a sec_7491 is effective with respect to court proceedings arising from examinations commenced after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_685 gil akers is the revenue_agent who was assigned to examine both the trust return and the carey return during the course of those examinations he sent letters to michael with respect to the carey return and to a representative of the trust with respect to the trust return on april and date respectively those are sufficient facts for us to find that examinations of both the trust and the careys commenced on or before date and we so find sec_7491 has no application to this case petitioners bear the burden_of_proof see rule a ti jurisdiction with respect to trust a introduction respondent has orally moved to dismiss for lack of jurisdiction with respect to the trust on the ground that no proper person has petitioned this court on behalf of the trust robert hogue signed the petition filed on behalf of the trust mr hogue argues that he is a proper person to petition this court on behalf of the trust b rule in pertinent part rule provides a petitioner deficiency or liability actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reasonable_time has been allowed after objection for ratification by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party c capacity the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived c mr hogue’s burden mr hogue has the burden of proving that the court has jurisdiction see 65_tc_346 natl comm to secure justice v commissioner 27_tc_837 by establishing affirmatively all facts giving rise to our jurisdiction see 35_tc_177 15_bta_645 in order to meet that burden mr hogue must provide evidence establishing that he has authority to act on behalf of the trust see natl comm to secure justice v commissioner supra pincite 22_bta_686 d discussion introduction as evidence that he has authority to act on behalf of the trust mr hogue offers the trust declaration together with documents by which douglas j carpa resigned as trustee and purportedly appointed mr hogue his successor mr hogue relies specifically on article fourth of the trust declaration which in pertinent part states this agreement and trust created hereby shall be administered managed governed and regulated in -- - all respects according to the applicable statutes of the uniform trustees’ powers act and the constitution of the united_states mr hogue does not rely on article eighth of the trust declaration which in pertinent part states a successor- trustee may be appointed by a court of competent jurisdiction or by consensus with the trust managers and beneficiaries if the first trustee resigns with days notice indeed there is no evidence and thus mr hogue has failed to prove that he was appointed trustee by a court of competent jurisdiction or by consensus of the trust managers if any and the beneficiary uniform trustees’ powers act on brief mr hogue provides the following citation and guotation from the uniform trustees’ powers act uniform power trustee act chapter of the revised statutes amended c s c appointment of new trustee when a trustee either original or substituted and whether appointed by the court ora judge or otherwise is deed sic or remains out of the province for more than twelve months or desires to be discharged from all or any of the trusts or powers reposed in or conferred on him or refuses or is unfit to act therein or is incapable of acting therein then the person or persons nominated for the purpose of appointing new trustees by the instrument if any creating the trust or if there is no such person or no such person able and willing to act then if the beneficiaries consent thereto in writing the surviving or continuing trustees or trustee for the time being or the personal_representatives of the last surviving or continuing trustee may in writing appoint another person or other persons to be -- - a trustee or trustees in the place of the trustee dead remaining out of the province desiring to be discharged refusing or being unfit or being incapable as aforesaid the citation and quotation provided by mr hogue do not correspond to any provision of the uniform trustees’ powers act 7c u l a the only apparently relevant provision of the uniform trustees’ powers act is sec_4 the trustee shall not transfer his office to another or delegate the entire administration of the trust to a cotrustee or another unit trustees’ powers act sec_4 7c u l a that provision does not help mr hogue as best we can tell mr hogue has quoted a provision of the revised statutes of nova scotia canada see http www gov ns ca legi legc statutes trusteel htm mr hogue has failed to establish any nexus between the trust and nova scotia and we fail to see the relevance of the quoted provision failure to establish authority mr hogue’s claim of authority to represent the trust rests on his claim that he was validly appointed successor trustee to mr carpa he has however failed to prove that the claimed although it does not figure into our analysis the record does not faultlessly support mr hogue’s implicit claim that mr carpa the initial trustee remained sole trustee until his claimed appointment of mr hogue as his successor our findings indicate that in the interim another individual james g gaynor represented himself as trustee appointment was valid under the law of any jurisdiction the cover page of the trust declaration states that the trust document is created under common_law right of contract in washington d c and the trust declaration states that washington d c is the location of contract administrators trust the settlor the trust declaration was recorded in maricopa county arizona and the trust was administrated and operated in california mr hogue has not specified the jurisdiction from which he believes his authority derives we have examined the relevant laws of the district of columbia arizona and california and in the absence of his appointment pursuant to the terms of the trust declaration or by a court we fail to see any basis under the laws of those jurisdictions for his claim that he succeeded mr carpa as trustee of the trust since mr hogue has failed to convince us that he was appointed pursuant to the terms of the trust declaration and there is no evidence that he was appointed by a court mr hogue has failed to prove that he succeeded mr carpa as trustee and thus has the capacity to litigate in this court on behalf of the trust be conclusion respondent’s motion to dismiss for lack of jurisdiction with respect to the trust on the ground that no proper person has petitioned the court on behalf of the trust will be granted til careys a deficiency in tax attribution of trust income a introduction in making its return of income for the trust reported gross_receipts of dollar_figure from its business of residential home care and interest_income of dollar_figure among the adjustments giving rise to respondent’s determination_of_a_deficiency in tax for the trust for are an increase in gross_receipts of dollar_figure and an increase in interest_income of dollar_figure on brief the careys concede both adjustments on the basis of the trust return and those concessions we find that for the trust had gross_receipts from the business of residential home care of dollar_figure the trust business gross_receipts and received interest of dollar_figure the trust interest receipt with respect to the carey return respondent has adjusted the gross_income shown thereon by adding thereto both the trust business gross_receipts and the trust interest receipt in an attachment to the notice_of_deficiency issued to on brief respondent states that if the court sustains those adjustments respondent will concede that those amounts are not gross_income to the trust since we shall dismiss the trust case for lack of jurisdiction we need not concern ourselves with that concession the careys for respondent explains those adjustments as follows it is determined that the trust was created and operated for tax_avoidance purposes and has no economic_substance therefore it is disregarded for tax purposes alternatively it is determined that it is a grantor_trust within the meaning of sections of the internal_revenue_code therefore the income is taxable to you individually it is determined that the attempted assignment of your income to the trust is not recognized for federal_income_tax purposes and that such income is taxable to you individually in their petition the careys then represented by counsel assign error to respondent’s assignment of trust income to them but in support of that assignment aver only actual gross_income has not been examined and was incorrectly re-constructed on the basis of their concessions with respect to the trust interest and business gross_receipts we assume that the careys no longer rely on that averment on brief the careys set forth no proposed findings_of_fact with respect to respondent’s assignment of trust income to them or with respect to any other adjustment made by respondent proposed findings_of_fact are required by rule 15l1 e with no reference to the transcript any exhibit or anything else in the record they state simply mr carey holds no interest in the trust after disposing of certain legal arguments raised by the careys we shall set forth the applicable law and state why we sustain respondent’s adjustments assigning trust income to the careys - - b the careys’ legal arguments minimal evidentiary foundation the careys argue that since respondent has attributed to michael gross_income not reported by him respondent must provide a minimal evidentiary foundation sufficient to connect michael to some income-producing activity before respondent may enjoy the presumption of correctness that results from the burden_of_proof being borne by the careys see 596_f2d_358 9th cir revg 67_tc_672 to which we defer in accordance with the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir as stated supra section iii a 1l a the careys concede respondent’s adjustments to the trust’s gross_income michael signed the trust return as manager which establishes that he had some control_over trust operations he transferred dollar_figure from one of his proprietorship’s bank accounts to the trust’s bank account and had authority to and did write checks on the trust’s bank account he used equipment leased to the trust in at least one of his proprietorships the record does contain a minimal evidentiary foundation connecting michael with the income-producing activity that is the source of the unreported income the trust’s operations that respondent would attribute to michael --- - assessment of tax the careys also argue that they cannot be liable fora deficiency in tax because there has been no assessment of tax against them the careys fail to understand that generally the determination_of_a_deficiency in tax precedes assessment of the tax in pertinent part sec_6212 provides that if the secretary determines that there is a deficiency in income_tax he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail in pertinent part sec_6213 then allows the taxpayer days days if the notice is addressed to a person outside the united_states to file a petition in the tax_court for review of the deficiency generally sec_6213 prohibits any assessment from being made until either the or days expires or the decision of the tax_court becomes final that procedure provides an opportunity for a taxpayer to have his or her tax_liability redetermined by the tax_court before an assessment is made the careys’ argument is without merit cc applicable law fundamental principles a fundamental principle of tax law is that income is taxed to the person who earns it see 337_us_733 281_us_111 -- - recently in barmes v commissioner tcmemo_2001_155 we applied assignment_of_income principles to tax the income of a business to a taxpayer who had attempted an anticipatory assignment of that income to a_trust we had this to say attempts to subvert the fundamental principle that income is taxed to the person who earns it by diverting income away from its true_earner to another entity by means of contractual arrangements however cleverly drafted are not recognized as dispositive for federal_income_tax purposes regardless of whether such arrangements are otherwise valid under state law see 73_tc_1246 see also 686_f2d_490 7th cir affg tcmemo_1980_568 the true_earner of income is the person or entity who controlled the earning of such income rather than the person or entity who received the income see vercio v commissioner supra pincite citing 69_tc_1005 see also commissioner v sunnen u s pincite the crucial question remains whether the assignor retains sufficient power and control_over the assigned_property or over receipt of the income to make it reasonable to treat him as the recipient of the income for tax purposes id pursuant to a second fundamental principle we may ignore a transfer in trust as a sham where the transfer has not in fact altered any cognizable economic relationship between the putative transferor and the trust property see eg 79_tc_714 affd 731_f2d_1417 9th cir recently in muhich v commissioner tcmemo_1999_192 affd 238_f3d_860 7th cir we listed the following factors to be considered in determining whether a_trust lacks economic_substance for tax purposes - - whether the taxpayer’s relationship as grantor to the property differed materially before and after the trust’s formation whether the trust had an independent_trustee whether an economic_interest passed to other beneficiaries of the trust and whether the taxpayer felt bound by any restrictions imposed by the trust itself or by the law of trusts x citations omitted grantor_trust provisions under specified circumstances the statutory grantor_trust provisions sections treat the grantor of the trust and sometimes a third party as the substantial owner of all or part of the trust trust income is taxed to the substantial owner under the rules of sec_671 because the conditions imposed by each of the grantor_trust provisions are independent of those imposed by the others the grantor can avoid taxation only if he does not possess a disqualifying reversionary_interest sec_673 the trust cannot be revoked by the grantor ora nonadverse_party sec_676 trust income cannot be distributed to the grantor or the grantor’s spouse or be used to pay for insurance on their lives without the consent of an adverse_party sec_677 specified powers to control beneficial_enjoyment of the corpus or income are not vested in the grantor or certain other persons sec_674 and certain administrative_powers are not exercisable by the grantor ora nonadverse_party sec_675 d analysis the careys bear the burden_of_proof they have failed to prove that the trust interest and business gross_receipts should not be taxed to them under either the fundamental principles or grantor_trust_rules described above the facts establish michael’s occupation as an occupational therapist and his proprietary ownership of two residential care facilities the facts also establish the existence of the trust that it reported in its federal_income_tax return both gross_receipts from a business involving residential home care and interest and that michael had various rights and responsibilities with respect to the trust including some employment relationship and the authority to write checks on the trust’s bank account no facts establish that anyone other than michael exercised any control_over the operations of the trust indeed michael signed the trust return and the trust’s principal_place_of_business was at the address we presume from the carey return to be michael’s residence the careys claim that during douglas j carpa as trust officer of american common trust co served as trustee of the trust tf so then certainly he is knowledgeable as to who controlled trust operations during the careys have failed to show that mr carpa was unavailable to testify at the trial of this case we think that a fair inference to be drawn from the - - careys’ failure to call mr carpa is that his testimony would have been negative to michael see 6_tc_1158 the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir see also 52_f3d_207 9th cir similar we find therefore that michael did control the trust’s operations we also draw negative inferences from the careys’ failure to identify the beneficiary or beneficiaries of contract administrators trust the claimed settlor of the trust and the interest or interests behind shasta enterprises the claimed beneficiary of the trust mr carpa would also seem a likely witness on those issues as would representatives of contract adminstrators trust and shasta enterprises we infer from the careys’ failure to call mr carpa or another knowledgeable witness to testify on those issues that any such testimony would have been negative to michael ie that any witness would have testified that michael or michael and leone transferred property to the trust and benefited from it and we so find tf michael had sufficient power and control_over the trust’s receipt of income then that income would be taxable to him see barmes v commissioner supra the careys have failed to prove - - that michael retained any less power and control than necessary to tax to him that income they also have failed to prove that the trust should not be disregarded as a sham since the transfer in trust lacked economic_substance see the discussion of relevant factors section iii a c supra as set forth in muhich v commissioner tcmemo_1999_192 finally the careys have failed to prove that one or both of them should not be treated as the owner of all or a portion of the trust on account of application of one or more of the grantor_trust_rules found in sec_673 through e conclusion we sustain so much of respondent’s determination_of_a_deficiency in tax as is attributable to his inclusion in the careys’ gross_income of the trust interest and business gross_receipts respondent has attributed to michael the trust business gross_receipts without allowing to the careys the various offsetting deductions claimed by the trust we have no occasion to consider whether the careys are entitled to those deductions because they have not made any claim to them moreover while we assume that some costs were incurred in generating the trust business gross_receipts we have no basis other than the self- serving figures on the trust return for estimating those costs a taxpayer must keep sufficient records to substantiate amounts such as deductions reguired to be shown on a return see sec_1_6001-1 income_tax regs while it is within the purview of this court to estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred 39_f2d_540 2d cir we must have some basis on which an estimate may be made vanicek v continued -- p7 - carey schedule c--omission of gross_receipts respondent has adjusted the gross_receipts shown on the carey schedule c by adding thereto dollar_figure in their reply brief the careys concede that adjustment to the extent of dollar_figure they argue that the remaining amount of the adjustment dollar_figure is not taxable to them in because although that amount was received by them in it was not deposited into their bank account until michael elected the cash_method_of_accounting to report income from rancho and sunshine checks are income to a cash_method taxpayer in the year of receipt not in the year of deposit see 158_f2d_859 7th cir affg 5_tc_1283 friscia constr inc v commissioner tcmemo_2000_192 we sustain respondent’s adjustment in full carey schedule c--disallowance of deductions respondent has adjusted the net profit shown on the carey schedule c by disallowing all of the expenses that the careys claimed in determining that net profit respondent explained his adjustment by stating that the careys had failed to establish continued commissioner 85_tc_731 see also 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 because the record contains no evidence upon which we could base such an estimate we could not allow the careys any deductions even were we to conclude that they had asked us to do so - - that the claimed expenses were paid_or_incurred during and that they were ordinary and necessary to michael’s business respondent further explained his adjustment disallowing the claimed deduction for michael’s business use of his home on the ground that certain prerequisites to that deduction had not been established on brief respondent concedes and we agree that the careys may deduct the following expenses on the basis of evidence they presented mortgage interest dollar_figure property rental big_number supplie sec_684 utilities wages big_number food big_number medical service sec_150 maintenance ops big_number telephone total big_number respondent argues that the careys have failed to prove any additional expenses in the main we agree with respondent at the trial of this case the court accepted into evidence two exhibits offered by the careys together consisting of over pages showing photocopies of checks and other documents relating to sunshine and rancho in each case the checks and other documents appear to relate to only a portion of particularly with regard to the rancho checks and documents much of the data entered thereon is illegible the court instructed the careys to schedule that data and on brief make proposed - findings_of_fact from which the court could find that the careys had proven the expenses claimed on the carey schedule c the careys failed to propose such findings we have reviewed the careys’ objections to respondent’s proposed findings_of_fact which objections incorporate references to the data in the two exhibits and to other exhibits and except in two instances the careys have failed to prove that they are entitled to deduct expenses in excess of those conceded by respondent we believe that they have established rental payments for sunshine of dollar_figure for not the dollar_figure conceded by respondent and thus allow them an additional deduction on account of those payments of dollar_figure we also believe that they have established one rental payment of dollar_figure on account of equipment rented from arjo credit corp otherwise the careys have failed to carry their burden of proving deductible expenses in excess of those conceded by respondent except with respect to the dollar_figure of expenses conceded by respondent and the additional dollar_figure of expenses allowed by us we sustain respondent’s disallowance of expenses claimed on the carey schedule c nol_carryover respondent has disallowed the net_operating_loss_carryover of dollar_figure claimed by the careys on the carey return the careys have failed to prove any facts showing their entitlement - - to that carryover see sec_172 and we sustain respondent’s disallowance b sec_6662 penalty sec_6662 provides for an accuracy-related_penalty the accuracy-related_penalty in the amount of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement sec_6664 provides that the accuracy-related_penalty shall not apply to an underpayment if the taxpayer had reasonable_cause for his or her position and acted in good_faith respondent determined the accuracy-related_penalty against the careys although in his notice_of_deficiency to the careys respondent states that he bases his imposition of the sec_6662 accuracy-related_penalty upon or more of the three grounds listed in sec_6662 through on brief respondent relies only on his claims that the careys were negligent or substantially understated their income_tax on brief the careys argue that they should not be subject_to the accuracy-related_penalty because they relied on the advice of professionals they argue as follows the respondent states the carey’s are liable for accuracy related penalty the carey’s acted in good_faith to comply with all irs regulation income_tax --- - form_1040 was filed and signed by the carey’s for the year mr tim riley from american tax service bookkeeping was hired to do all bookkeeping for the year american tax professionals was hired to complete the tax returns based on the information provided by mr riley the carey’s relied on these professionals to produce accurate tax information under secs and and applicable regulations a taxpayers good_faith reliance on the advice of including opinions of a professional tax advisor will generally be taken in account for purposes of determining whether the taxpayer will be subject_to accuracy related penalty the careys bear the burden_of_proof to sustain a defense to the accuracy-related_penalty based on reliance on professional advice the careys must establish among other things what advice they relied on and that the advice was based on adequate information provided by them see eg 78_tc_623 59_tc_473 ciaravella v commissioner tcmemo_1998_31 stephens v commissioner tcmemo_1997_204 the careys offered no evidence regarding what information they provided to or what advice they received from tim riley american tax service american tax professionals or linda billingsley who signed the return as a paid preparer the careys failed to carry their burden of proving that they were not negligent or that they acted in good_faith or had reasonable_cause for the positions they took on their return the understatement of income was and remains substantial and we sustain respondent’s determination of the accuracy-related - - penalty modified only to take account of the amount of the deficiency that we have determined an order of dismissal for lack of jurisdiction will be entered in docket no decision will be entered under rule in docket no
